667 So. 2d 438 (1996)
STATE of Florida, Appellant,
v.
Jeffrey A. COHEN, Appellee.
No. 95-01482
District Court of Appeal of Florida, Second District.
January 24, 1996.
*439 Robert A. Butterworth, Attorney General, Tallahassee, and Ron Napolitano, Assistant Attorney General, Tampa, for Appellant.
James Marion Moorman, Public Defender, and Megan Olson, Assistant Public Defender, Bartow, for Appellee.
PER CURIAM.
The appellant, State of Florida, challenges the trial court's order imposing a sentence which departed downward from the recommended guidelines sentencing range based on appellee's need for substance addiction treatment. The state argues, and we agree, that there was no evidence to support the trial court's finding that appellee was amenable to rehabilitation. Herrin v. State, 568 So. 2d 920 (Fla. 1990). Accordingly, we reverse and remand for resentencing within the guidelines. State v. Lemon, 664 So. 2d 1072 (Fla. 2d DCA 1995). Because, however, the sentence was the result of a plea agreement between appellee and the trial court, appellee should be given the opportunity to withdraw his plea on remand. State v. Bryant, 658 So. 2d 652 (Fla. 2d DCA 1995).
Reversed and remanded with directions.
BLUE, A.C.J., and LAZZARA and WHATLEY, JJ., concur.